Citation Nr: 0031109	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-27 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease as secondary to nicotine dependence.

4.  Entitlement to service connection for residuals of cold 
trauma, to include a heart disorder, respiratory disorder, 
circulatory disorder, neurologic disorder, and skin disorder.

5.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

6.  Entitlement to an increased (compensable) initial 
evaluation for shell fragment wounds, retained foreign 
bodies, scars, left shoulder, left arm and forearm, left 
hand, and left posterior chest.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1944 to October 
1946 and from September 1950 to September 1953, including 
service in Korea.  He was awarded the Purple Heart, with two 
additional awards of the same decoration as two Bronze Oak 
Leaf Clusters.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1995 and June 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The June 1995 rating 
decision, in pertinent part, denied a claim of entitlement to 
service connection for headaches, and granted service 
connection for residuals of shell fragment wounds, retained 
foreign bodies, scars, left shoulder, left forearm, left 
hand, and left posterior chest.  The RO assigned a 
noncompensable evaluation for that disability.  The RO also 
granted service connection for PTSD, assigning a 30 percent 
evaluation for that disability.  In addition, the RO denied 
entitlement to TDIU.  The veteran disagreed with each of 
those determinations in July 1995.  After a statement of the 
case was issued in September 1995, he submitted timely 
substantive appeals in June 1996.  

By a rating decision issued in June 1998, the RO denied 
claims of entitlement to service connection for nicotine 
dependence, chronic obstructive pulmonary disease (COPD) as 
secondary to nicotine dependence in service, and residuals of 
cold trauma, to include heart, respiratory, circulatory, 
neurologic, and skin disorders.  The veteran disagreed with 
those determinations in June 1998.  After a statement of the 
case was issued in August 1999, the veteran submitted a 
timely substantive appeal of each claim in early October 
1999.

The veteran's claims of entitlement to service connection for 
headaches, nicotine dependence, COPD as secondary to nicotine 
dependence in service, and for residuals of cold trauma, to 
include heart, respiratory, circulatory, neurologic, and skin 
disorders, as well as the claim for an increased 
(compensable) evaluation for shell fragment wounds, retained 
foreign bodies, scars left shoulder, left arm and forearm, 
left hand, and left posterior chest, are addressed in the 
REMAND appended to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to substantiate the claim 
has been obtained, and the duty to assist has been met.

2.  The veteran's PTSD is manifested by such symptomatology 
as irritability, memory loss, difficulty with concentration, 
anxiety, depression, blunted affect, Global Assessment of 
Functioning (GAF) scores of 55-56, and his overall social and 
industrial impairment is definite to considerable in degree, 
but he has not manifested psychotic symptoms.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for a 50 
percent initial evaluation for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2000); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD is more severely disabling 
than the initial evaluation assigned for that disability 
reflects, and he contends that he is entitled to an initial 
evaluation in excess of the current 30 percent evaluation.  

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Additionally, the Board observes that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which applies to 
all pending claims for VA benefits and which provides that VA 
shall make all reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit.  In this case, the actions by the RO comply with the 
requirements of the statute.  All relevant evidence 
identified by the veteran, including non-VA clinical records, 
was obtained and considered.  In addition, the veteran was 
afforded two VA specialty examinations relevant to this 
claim.  Additionally, non-VA examinations relevant to the 
claim are also of record.  This evidence as a whole is 
adequate for rating purposes, and includes extensive 
discussion of the veteran's history, current complaints, and 
diagnoses.  The Board concludes that all reasonable and 
necessary efforts to obtain the evidence necessary to 
substantiate the claim were made, and the Board will proceed 
to consider the claim on the merits. 

The summary of a 1981 private hospitalization reflects that 
the veteran was treated for alcoholism when, after drinking, 
he was arrested when, in a "flashback," he was making his way 
with a shotgun to the scene of a dispute.  The veteran 
provided a history of abuse of alcohol beginning during his 
second period of service.  

Private clinical records dated in February 1995 reflect that 
the veteran was treated for carbon monoxide poisoning.  
Psychological testing disclosed a full-scale IQ of 92.  A GAF 
of 55 was assigned.  The veteran was found to be in need of 
treatment for alcohol dependence.  The summary of VA 
treatment from February 1995 to March 1995 reflects that, 
during the alcohol treatment program, the veteran developed 
pneumonia and required further medical treatment.

On VA examination conducted in March 1995, the veteran 
reported having frequent flashbacks and nightmares of combat, 
which began in service and continued thereafter.  The 
veteran's primary stressor occurred in Korea when his 
company's machine gun position was overrrun, and he was the 
lone survivor.  It was at this time that he was awarded his 
third Purple Heart.  He reported that he began to drink 
toward the latter part of his second period of military 
service and continued to drink heavily up to the present 
time, with some periods of abstinence.  He reported feeling 
stress when exposed to events resembling or symbolizing the 
original trauma.  He reported avoiding thought and feelings 
associated with his combat experiences as well as avoiding 
situations that could arouse recollection.  He reported 
difficulty staying asleep.  He had problems with 
irritability, outbursts of anger, and frustration.  He 
reported that he had problems with hypervigilance and 
exaggerated startle response, but had trained himself to 
dampen these.  The veteran reported that his irritability 
caused problems throughout his employment years. While the 
veteran did not have difficulty doing his work has a 
mechanic, he was intolerant of frustration, and the evidence 
reflects that he changed jobs frequently, although he never 
remained unemployed long.  

The examiner noted that the veteran had objective symptoms of 
muscle tension, restlessness, shortness of breath, and 
palpitations.  The veteran was oriented to time, place and 
person.  His affect showed moderate anxiety and his mood 
appeared slightly unstable.  His memory for recent and remote 
events was intact.  He did mathematical computations without 
error.  There was no impairment of judgment or insight.  The 
examiner concluded that his history of alcohol dependence 
appeared to be service related.  The examiner concluded that 
the veteran's traumatic service experiences caused 
considerable effect on relationships and on his ability to be 
employed.  The examiner assigned a diagnosis of PTSD with 
associated alcohol dependence, severe.  No GAF score was 
assigned.

A May 1995 VA examination discloses that the veteran retired 
in about 1987 at age 62.  The veteran, who attended school 
only through the fifth or sixth grade, also obtained 
vocational education.  Following service, his employment 
included welding, appliance service, and as a manufacturing 
assembly worker.

The clinical evidence of record also includes a January 1996 
evaluation of the veteran in conjunction with pending 
criminal charges.  The examiner concluded that the veteran 
had mild dementia of undetermined etiology, intermittent 
alcohol abuse, and partial post-traumatic stress disorder, as 
well as a personality disorder with avoidant, dependent, and 
antisocial features.  The veteran reported nightmares of 
combat at least twice monthly, and described avoidance and 
attempts not to think about military experiences.  The 
examiner reported that the veteran did not describe 
significant feelings of detachment or estrangement, but 
reported that he was a "loner" for the most part.  He also 
described difficulty falling asleep or staying asleep, and 
described irritability and difficulty concentrating.  He did 
not describe or demonstrate hypervigilance or exaggerated 
startle response.  He reported having memory problems for 
many years and reported times for which he later had no 
recall.  

The veteran was convicted of a felony in 1996.  His records 
reflect that he received a 30- to 50-year sentence and will 
not be eligible for parole until 2010.  Clinical records 
compiled during the course of the veteran's incarceration 
disclose no references to the current severity of any 
psychiatric disability or disorder, and do not reflect 
ongoing treatment for any psychiatric disorder.

The report of VA psychiatric examination conducted in March 
1998 reflects that the veteran reported recurring nightmares 
of combat-related experiences.  He reported avoiding anything 
that would remind him of combat or the actual events related 
to Korea, and reported significant feelings of detachment and 
estrangement, especially upon his return from Korea.  The 
veteran reported that those feelings have decreased over the 
years, and that, over time, he has taught himself to decrease 
his hypervigilance and startle response.  The veteran's mood 
was mildly depressed.  His affect was somewhat blunted.  His 
thought processes were mildly underproductive and were 
linear.  He did not elaborate on his answers to the 
interviewer's questions.  There was no evidence of delusional 
thinking, hallucinations or any symptoms of psychosis.  His 
personal hygiene was adequate. When asked the name of the 
current president, he initially said Carter, then realized 
that answer was incorrect, but was unable to identify the 
current president or the two preceding past presidents.  He 
was able to compute serial sevens correctly counting 
backwards from 100 only for only two steps (93, then 86, with 
the next number given incorrectly).  The examiner assigned a 
GAF of 56.

The veteran submitted his claim for service connection for 
PTSD in March 1995.  Prior to November 7, 1996, where PTSD 
was productive of definite social and industrial impairment, 
a 30 percent schedular evaluation was for assignment.  
Considerable impairment of social and industrial adaptability 
resulted in a 50 percent rating, and a 70 percent evaluation 
was assignable where there was severe impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  A 100 percent 
evaluation required virtual isolation in the community or 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities.  Id.

By regulatory amendment effective November 7, 1996, the 
schedular criteria for evaluating psychiatric disorders, 
including PTSD, were revised, as set forth in 38 C.F.R. §§ 
4.125-4.130.  See 61 Fed. Reg. 52,695-52,702 (1996).  The 
Board has therefore considered the veteran's claim for an 
evaluation in excess of 30 percent under both criteria, for 
the period from the effective date of the amended criteria.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

Under the general rating formula for mental disorders in the 
revised criteria, a 30 percent schedular evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent disability evaluation is warranted where PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

The record reflects that service connection was established 
for PTSD in a rating decision issued in June 1995, and a 30 
percent evaluation was assigned for that disability, 
effective in February 1995.  The veteran timely disagreed 
with that initial evaluation.  The RO considered the 
veteran's claim under the amended regulations in an April 
1997 supplemental statement of the case, and determined that 
the amended regulations warranted no change in the 30 percent 
evaluation for the veteran's PTSD.

The Board notes that, in examinations conducted between March 
1995 and March 1998, the examiners assigned GAF scores 
ranging from 50 to 56.  As defined in the fourth edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual (DSM-IV), a GAF score of 50 represents 
"serious" impairment.  A GAF score of 51 to 60 reflects 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, such as conflicts with 
peers or co-workers.  Thus, the veteran's numerically-
assigned GAF score of 50 is consistent with considerable 
impairment, so as to warrant a 50 percent evaluation.  The 
veteran's scores, 55, 55, and 56, are most consistent with a 
30 percent evaluation.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).

The evidence reflects that, prior to his retirement, the 
veteran's employment history reflected a repeated pattern of 
moving from job to job frequently and leaving employment to 
find similar or less skilled employment because he was unable 
to establish adequate working relationships with others at 
work.  The evidence of record reflects that the veteran has 
few friends, considers himself a loner, and has no hobbies or 
outside interests that involve socializing with others.  The 
evidence overall establishes that the veteran has no 
effective long-term relationship with anyone except his wife.  
No examiner has stated whether the events leading to the 
veteran's felony conviction are or are not attributable to 
his service-connected psychiatric disability.  Because these 
problems have not be separately attributed to a non-service-
connected diagnosis, the Board finds that the overall picture 
at least approximates a 50 percent evaluation, under either 
the old or the new criteria.  Mittleider v. West, 11 Vet. 
App. 181 (1998).

Because the veteran's industrial and social impairment is 
between definite and considerable under the "old" rating 
criteria, and because the veteran exhibits at least some of 
the criteria for a 50 percent evaluation under the new 
criteria, the Board finds that the veteran's symptoms 
approximate the criteria for a 50 percent evaluation, 
regardless of whether the review is conducted under 38 C.F.R. 
§ 4.132 (1996) or under 38 C.F.R. § 4.130 (2000).  Therefore, 
neither criteria is more favorable to the veteran than the 
other.  

However, severe occupational and social impairment, so as to 
meet the criteria for a 70 percent evaluation, or 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals, intermittently 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, spatial 
disorientation, or neglect of personal appearance and 
hygiene, are not shown.  In particular, the Board finds that 
GAF scores of 55, and the veteran's demonstrated ability to 
work full-time for approximately 25 to 30 years following 
service, are inconsistent with a 70 percent evaluation.  The 
Board finds that the symptomatology of the veteran's 
psychiatric disability does not meet or approximate the 
criteria for a 70 percent evaluation under either the current 
or the previous criteria.  38 C.F.R. § 4.130 (2000); 38 
C.F.R. §4.132 (1996).

The Board further notes that, as the veteran terminated his 
employment for reasons other than his service-connected 
disability, it would not be reasonable to determine that his 
disability was now 70 percent disabling without increased 
symptomatology.  The Board notes that, although there is some 
variation in his symptomatology over time, i.e., at times he 
had a greater proportion of anger symptoms, at other times he 
has a higher level of anxiety symptoms, there is no evidence 
of such a significant increase in symptomatology at any time 
as to approximate the criteria for a 70 percent evaluation.  
The Board further notes that there is no evidence that his 
PTSD requires treatment during his incarceration. 

The evidence establishes that the veteran does experience 
some side effects of medications used to treat PTSD, but 
these side effects are not so unusual or exceptional as to 
render impractical the application of the regular schedular 
criteria. The Board finds no evidence requiring application 
of 38 C.F.R. § 3.321(b).  See Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 157 (1996).


ORDER

An initial evaluation of 50 percent, but no higher 
evaluation, is awarded for PTSD, subject to laws and 
regulations governing effective dates of awards of monetary 
benefits.  


REMAND

Service medical records from the veteran's second period of 
service reflect than he complained of hemoptysis immediately 
after he was hit in the chest with shrapnel fragments, and 
has continued to complain of intermittent shortness of 
breath.  The evidence also reflects continuing complaints 
that the left arm occasionally "twitches".  There is no 
objective evaluation of left arm and hand strength, such as 
an evaluation of grip strength in pounds.  The evidence 
reflects that the veteran has complained of chronic 
headaches, and computed tomography (CT) examination of the 
skull discloses retained foreign bodies in the temporal and 
parietal regions.  Additionally, although the evidence 
establishes that no specific scar is tender and painful, the 
veteran has indicated that he has discomfort in his chest and 
axillary area intermittently.
 
A veteran may be rated separately for different 
manifestations of the same injury, where none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  Such combined ratings do not constitute 
pyramiding prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  As such, particularly in view of 
the number of areas where retained foreign bodies have been 
confirmed on radiologic examination, it is the Board's 
opinion that, after obtaining more specific clinical 
information through VA medical examination(s), the RO should 
consider whether all applicable symptomatology of the 
residuals of SFWs to the left shoulder, left arm and forearm, 
left hand, chest, and head are appropriately rated, to 
specifically include whether any scars, muscle damage, nerve 
injuries, or musculoskeletal disabilities merit separate 
disability ratings. 

The RO denied the veteran's claims of entitlement to service 
connection for headaches, for nicotine dependence, for 
chronic obstructive pulmonary disease as due to nicotine 
dependence in service, the claim of entitlement to service 
connection for cold trauma, on the basis that these claims 
were not well-grounded.  After the rating decisions which 
made those determinations, but during the pendency of this 
appeal, governing law applicable to these determinations has 
changed.  The statute now applicable requires further factual 
development, including medical opinions as to the etiology of 
each of these disorders.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Regarding the additional VA examinations required by this 
remand, the Board notes that the duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement, and notes that the 
veteran's representative has indicated willingness to assist 
in coordinating communications so that the necessary 
examinations may be afforded.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Coordination with the correctional facility 
in which the veteran is incarcerated should be undertaken so 
that every possible means of conducting the necessary 
examinations is explored, or the RO may need to consider 
securing a fee-based physician to conduct the examination.  

The claim of entitlement to TDIU is deferred, pending the 
outcome of the claims addressed in this remand. 

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  VA clinical records relevant to the 
claims on remand should be obtained, if 
any are available, and the veteran's most 
current prison clinical records should be 
obtained, after authorization from the 
veteran.  The veteran should be notified 
of the evidence not obtained, in 
conformance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

2.  The RO should determine what 
examinations the veteran will be provided 
and should, as noted above, coordinate 
with the correctional facility where the 
veteran is incarcerated so that every 
possible means of conducting the 
necessary examinations is explored.

3.  The RO should schedule the veteran 
for VA neurologic or other specialty 
examinations as required to determine the 
etiology of headaches and the effect, if 
any, of retained metallic foreign bodies 
in the parietal and temporal regions.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should 
determine whether the veteran has any 
current residuals of retained shrapnel in 
the head.

4.  The RO should schedule the veteran 
for VA examinations as necessary to 
determine whether he currently has 
residuals of cold trauma, to include 
heart, respiratory, circulatory, 
neurologic or skin disorders resulting 
from cold trauma.  The claims folder and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner should provide an opinion as to 
the likelihood that the veteran has any 
current disability as the result of cold 
trauma sustained in service.  The 
examiner should describe the nature and 
severity, including symptomatology, of 
residuals of cold trauma, if present.

5.  The veteran should be afforded any 
specialty examination(s) required to 
determine whether the veteran is 
currently dependent on nicotine and to 
determine when that dependence arose.  
The examiner should also provide an 
opinion as to whether the veteran was 
dependent on nicotine in service, and, if 
so, whether that dependence was incurred 
or aggravated in service.  The examiner 
who determines whether the veteran 
incurred or aggravated nicotine 
dependence in service should also provide 
an opinion as to whether the veteran's 
current diagnosis of COPD is a result of 
nicotine dependence and smoking in 
service, or should provide a summary of 
the findings regarding nicotine 
dependence in service for use by the 
respiratory system examiner.

6.  The examiner who conducts examination 
of the veteran's respiratory system 
should be asked to determine if there is 
any current respiratory residual, 
including in the lungs or pleura, due to 
retained foreign bodies in the chest or 
due to healed shell fragment wounds to 
the chest.  This examiner should be asked 
to provide an opinion as to whether the 
veteran's current diagnosis of COPD is a 
result of nicotine dependence and smoking 
in service, if the examiner who provided 
an opinion as to the claim of entitlement 
to service connection for nicotine 
dependence is unable to provide that 
opinion. 

7.  The veteran should then be afforded a 
comprehensive VA examination by a board 
consisting of an orthopedist and a 
neurologist, if available, to determine 
the current manifestations and severity 
of the residuals of the shell fragment 
wound in the left chest, shoulder, arm, 
forearm, and left hand, and in the skull.  
The claims folder and a separate copy of 
this remand should be made available to 
the examiners, the receipt of which 
should be acknowledged in the examination 
report.  Joint or separate examinations 
are permissible, but both examiners must 
actually examine the veteran and review 
the claims folder.  Any indicated studies 
should be performed.  

(a) The orthopedist should:  identify any 
muscle group(s) affected by the shell 
fragment wound in the left chest, 
shoulder, upper arm, forearm, or hand, or 
in the parietal and temporal areas, and 
describe in detail the degree and 
symptoms of such muscle damage, if any is 
present.  The orthopedist also should 
indicate whether any degenerative changes 
found on X-rays are likely related to in-
service shell fragment wound or retained 
foreign body.  If the veteran experiences 
pain on motion as a result of a retained 
foreign body, the examiner should 
specifically report at what point, in 
degrees of motion, and in what body 
party, the veteran experiences such pain. 

(b) The neurologist should determine 
whether any nerve(s) is/are affected by a 
shell fragment wound or retained foreign 
body, with specific attention to the 
veteran's complaints of arm jerking or 
twitching and his complaints of 
headaches.  If any nerve injury or 
residual is present, the neurologist 
should state whether paralysis, neuritis 
or neuralgia is present.  If paralysis is 
present, the neurologist should note 
whether it is complete or incomplete, how 
it is manifested, and whether it is 
severe, moderate or mild; if neuritis or 
neuralgia is present, the neurologist 
should comment on whether it is severe, 
moderate or mild. 

8.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination reports, and 
to the duty to notify the veteran of the 
evidence required to substantiate his 
claim, who will be responsible to obtain 
the evidence, and any other duty to 
inform or assist required under newly 
enacted legislation.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  If the 
requested examinations do not include all 
required opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2.  If any duty to notify 
or assist the veteran has not been 
completed, the RO should take any steps 
necessary to complete that action.  

9.  Following completion of the 
foregoing, the RO should review all 
issues on appeal, with consideration of 
all evidence of record.  If a decision on 
any claim remains adverse to the veteran, 
in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case 
covering all issues on appeal and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 17 -


